DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant has cancelled claim 3, therefore only claims 1-2 and 4-15 remain for this Office Action.

Allowable Subject Matter
Claims 1-2 and 4-15 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of an integrated circuit comprising: a clock generation circuit configured to generate first and second divided clock signals by dividing an external clock signal; and a command generation circuit configured to synchronize and decode an external command signal based on a divided clock signal of the first and second divided clock signals, which is synchronized with a chip select signal, wherein the command generation circuit comprises: an enable control circuit configured to generate a clock enable signal corresponding to the first or second divided clock signal based on a divided clock signal of the first and second divided clock signals, which toggles at the point of time that the chip select signal is input; a clock control circuit configured to control an enable operation of synchronization clock signals corresponding to the first and second divided clock signals, respectively, based on the clock enable signal; and a command decoding circuit configured to synchronize and decode the external command signal based on the synchronization clock signal, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2 and 4-15 are also allowed as being dependent on claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JASON CRAWFORD/Primary Examiner, Art Unit 2844